UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6247


WALTER THOMAS GODBEY,

                 Plaintiff - Appellant,

          v.

HUBERT SIMMONS,    Correctional    Officer;     PAUL   J.   MASTERSON,
Detective,

                 Defendants - Appellees,

          and

FEDERAL BUREAU    OF   PRISONS;   PRINCE     WILLIAM   COUNTY    POLICE
DEPARTMENT,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:11-cv-00704-TSE-TCB)


Submitted:   June 23, 2014                       Decided:       July 2, 2014


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Thomas Godbey, Appellant Pro Se.   Robert Patrick Skoff,
COUNTY   ATTORNEY’S  OFFICE,  Prince  William,   Virginia,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Walter      Thomas    Godbey       appeals    the     district     court’s

orders dismissing his civil rights complaint.                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for   the    reasons      stated    by    the    district       court.    Godbey     v.

Simmons, No. 1:11-cv-00704-TSE-TCB (E.D. Va. filed Aug. 2, 2012

& entered Aug. 3, 2012; Jan. 30, 2014).                           We grant Godbey’s

motion for the appeal to be heard on the original record and his

request     that    we   take     judicial      notice    of    the   record    in   his

previous interlocutory appeal in this same civil action.                             We

dispense     with     oral      argument     because      the     facts   and    legal

contentions    are       adequately      presented   in     the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3